GileiiiLan, C. J.
I concur in the opinion of my associates that the second plea was correctly overruled. I also concur in the opinion of Mr. Justice Berry, that if the conviction under the city ordinance was a valid conviction, it is a bar to the indictment. A person is to be punished because he wilfully does an act which the law prohibits, or omits doing an act which it commands. The doing of the prohibited act, or omitting the act enjoined, constitutes the legal offence. The fact that there may be several statutory prohibitions of an act, or that several prohibiting statutes may designate the offence by different names, does not multiply the act so as to make the doing of it several distinct offences.
The United States and the state is each an independent political jurisdiction, and, from necessity, each must have power to protect itself, and to define and punish offences against its jurisdiction and sovereignty, without regard to what may be done by the other. The constitutional inhibition to punish twice for the same offence was not intended to reach those cases where, in the proper exercise of their powers, the United States and a' state have each declared an act- to be an offence against it. And the cases in which it has been held that where the same act is an offence against a law of the United States, and also of a state, a conviction under one is no bar to an indictment under the other, do not apply in principle to cases *520•where it is proposed to punish an act several times, because several times prohibited by or under authority of'the same political jurisdiction, which-is this case.
As to' the validity of the ordinance, I have no doubt. Section 3, chapter 4, of the city charter provides: “The common council shall have full power and authority to declare and impose penalties and punishments, and to enforce the same against any person or persons who may violate any of the provisions of any ordinance, rule or by-law -passed or ordained by them; and all such ordinances and by-laws aro hereby declared to be and to have the force of law: provided, that they be not repugnant to the constitution and laws of the United States, or of this state; and for these purposes shall have authority, by ordinances, resolutions or by-laws, * * * to suppress disorderly houses or groceries, and houses of ill-fame, and to provide for the arrest and punishment of the keepers thereof.” Sp. Laws 1868, pp. 69, 70. “Fines, penalties and punishments imposed by the common council for the breach of any ordinance, by-law or regulation of said city, may extend to a fine not'exceeding one hundred dollars, and imprisonment in the city prison or county jail not exceeding thirty days, or both, and to be fed on bread and-water, at the discretion of the city justice.” Id. p. 75.
Here is an express and specific grant of power to punish keepers of houses of ill-fame, by fine not exceeding $100, and imprisonment not exceeding 30 days. It is suggested that, as this offence is punishable as a' felony under the general law of the state, an ordinance imposing a less punishment would be repugnant to the general law, and so, under the proviso in section 3, would be prohibited. This construction would make a general clause prevail over and defeat special and particular provisions of the act. The reverse is the proper rule of construction. It must be presumed that, when the charter was passed, the legislature knew what punishment the general law provided for this offence; and to-suppose that, when it empowered the council to punish it, *521only in a less degree, it intended that a difference in the punishments imposed by the general law and the ordinance should render the latter inoperative, is to impute to it an absurdity. The more reasonable interpretation- is, either that -the clause as to repugnancy was not intended; to apply to the powers specifically and in detail conferred on the council, ■or that a mere difference between the punishments under the .general law and the ordinance was not a case of repugnancy, 'within the meaning of the proviso.
I am of opinion that the demurrer to the third plea, was rightly overruled.
Note. The case oí State v. Pauline Bell was argued and submitted by the same counsel and at the same time as the foregoing case, ana was disposed of in the same way.